Citation Nr: 1429790	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-25 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury to include headaches. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hand disorder. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral leg disorder.

4.  Entitlement to service connection for a psychiatric disorder. 

5.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to February 1979. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a June 2012 decision, the Board reopened the claims for service connection for psychiatric and low back disorders and remanded the other claims on appeal for further development.  In a December 2012 rating decision, the RO granted service connection for a back disorder.  Thus, that issue is no longer on appeal.

In April 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to attempt to obtain additional VA outpatient treatment records.  The action specified in the April 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An October 2002 RO decision denied entitlement to service connection for headaches and a bilateral left disorder characterized as leg cramps; the Veteran did not appeal or submit new and material evidence within one year of the decision. 

2.  A June 2005 RO decision denied entitlement to service connection for a left hand disorder and found that new and material evidence had not been received to reopen claims for headaches and a bilateral leg disorder characterized as leg cramps; the Veteran did not appeal or submit new and material evidence within one year of the decision.

3.  Evidence received since the June 2005 RO decision is not new and material, and the Veteran's claims cannot be reopened.

4.  The Veteran's psychiatric disorder did not have its onset in service and is not etiologically related to an established event, injury or disease in service.  


CONCLUSIONS OF LAW

1.  The June 2005 RO decision that denied entitlement to service connection for a left hand disorder and that found that new and material evidence had not been received to reopen claims for service connection for headaches and a bilateral left disorder characterized as leg cramps is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has not been received since the June 2005 RO decision, and the Veteran's claims for entitlement to service connection for residuals of a head injury to include headaches, a left hand disorder, and a bilateral leg disorder are not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2013).
 
3.  The criteria for entitlement to service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

The Veteran's original claim for entitlement to service connection for headaches and a bilateral leg disability characterized as leg cramps was denied in an October 2002 RO decision; the Veteran did not appeal.  In June 2005, his claim for entitlement to service connection for a left hand disorder was denied and the RO determined that new and material evidence had not been received to reopen the Veteran's previously denied claims for entitlement to service connection for headaches and a bilateral leg disability characterized as leg cramps.  In January 2007, the Veteran submitted an application to reopen these previously denied claims, which was denied in a May 2007 RO decision.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2012).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claim for headaches because there was no evidence of any chronic disability related to service.  His bilateral leg disability was denied because there was no evidence of any disability in service or post-service.  His claim for a left hand disability was denied because there was no evidence of any injury to the left hand in service.  

The Board has reviewed evidence submitted since the June 2005 RO decision, but new and material evidence has not been presented.  A December 2006 VA Primary Care Nursing Note shows that the Veteran complained on one occasion of a headache since that morning, as well as chronic low back and bilateral leg pain.  However, there are no further complaints of either headaches or leg pain and the Veteran's treatment provider did not relate the Veteran's headache or leg pain to his military service.  VA outpatient treatment records also show that the Veteran complained of bilateral hand pain and stiffness in January and March 2007.  However, again, there is no evidence relating the Veteran's hand pain to an injury in service.  Thus, while the VA outpatient treatment records are new, they are not material.  Accordingly, the Veteran's claims for residuals of a head injury to include headaches, a left hand disorder, and a bilateral leg disorder cannot be reopened.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Psychoses is recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Certain chronic diseases, including psychosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

The Veteran is seeking entitlement to service connection for a psychiatric disability, which he claims he developed in service after experimenting with PCP.

Service treatment records show that in September 1977, the Veteran complained of difficulty sleeping.  He was prescribed Benedryl.  No further sleep problems are documented in the Veteran's service treatment records.  

In July 1978, the Veteran overdosed on an array of medications prescribed to treat acute lumbosacral sprain, including Tylenol #3, Valium, Parafon Forte, and Percogesic.  The Veteran completed a signed statement testifying that the overdose was an accident, and the military determined that the incident was likely due to the combination of prescriptions, complicated by the Veteran's lack of food on the day in question, and had occurred in the line of duty.  The Veteran was given a mental health evaluation and it was felt that the Veteran had a sociopathic or mixed personality disorder.  However, he was not diagnosed with any Axis I psychiatric disability.  It does not appear from the available records that either the Veteran's treatment providers or superior officers believed that the Veteran had attempted suicide or that he was psychotic or otherwise mentally ill.  

Service treatment records are negative for any further complaints of or treatment for psychiatric problems, including any evidence that the Veteran was abusing drugs, such as PCP, or that such use induced psychosis.  No psychiatric problems were noted on the Veteran's January1979 separation examination, although on a Report of Medical History completed at the time, the Veteran did report a history of depression or excessive worry and frequent trouble sleeping. 

Post-service, there is no evidence that the Veteran was treated for psychosis or for any psychiatric disability within one year of service.

VA outpatient treatment records reflect current treatment for a substance abuse disorder, primarily opiate dependence, as well as diagnoses of psychosis and opiate induced psychosis.   

The Veteran was afforded a VA examination in July 2012.  The examiner diagnosed the Veteran with Cocaine/Opiate/Hallucinogen Induced Psychotic Disorder, Opiate Dependency, and Cocaine Abuse, as well as a Personality Disorder, NOS.  He opined that the Veteran's psychiatric disorders were less likely than not related to the Veteran's active military service, noting that the Veteran has a family history of substance abuse and mental health problems giving him a higher genetic risk of mental health problems, and that the Veteran has a long history of relationship problems predating his military service.  The examiner also observed that although the Veteran claimed that his psychosis developed in service after he used PCP, there is no documentation to support this.  Service treatment records do show that the Veteran overdosed on pain medications in service, but at the time of the incident, the Veteran claimed that it was an accident, and it was suspected that he had a reaction to the various medications prescribed.  The Veteran received no further mental health evaluations or treatment for the remainder of his service, which provides further evidence against his current claims that he developed a psychiatric disorder in service.

Based on all the above evidence, entitlement to service connection for a psychiatric disorder is denied.  Service treatment records are negative for a diagnosis of any psychiatric disorder, other than a personality disorder, for which service connection cannot be granted.  38 C.F.R. § 4.9 (2013).  Furthermore, there is no medical evidence linking the Veteran's current psychiatric problems to his military service.  None of the Veteran's treatment providers has related his current psychiatric disorder to service and the VA examiner opined that the Veteran's disability less likely than not had onset in service or was caused by or related to the Veteran's active military service.  

While the Veteran himself has claimed that his disability had onset in service, his claims are not supported by his service treatment records.

While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  

Here, the Veteran's service treatment records are complete in relevant part, including entrance and separation examinations, treatment records, results of x-rays and laboratory testing, and dental records.  Additionally, the Board finds that an episode of drug induced psychosis is the sort that would ordinarily be noted in service treatment records since it not only represents a serious threat to the Veteran's health, but could potentially result in disciplinary action for misconduct.  Accordingly, in this case, the Board finds the contemporaneous medical records more probative than the Veteran's reported medical history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Furthermore, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  See 38 C.F.R. § 3.301(c)(3) . 

In February 1998, VA General Counsel concluded that, with respect to claims filed after October 31, 1990, 38 U.S.C.A. § 105(a), as amended by section 8052 of OBRA, and as implemented by 38 C.F.R. § 3.1(m), precluded service connection of a disability resulting from alcohol or drug abuse on the basis of the disability's incurrence or aggravation in service.  See VAOPGCPREC 2-98.

Here, the Veteran has been diagnosed with Cocaine Abuse and Opiate Dependency, as well as Psychosis secondary to the use of these drugs.  The Veteran's medical records reflect that his substance abuse is more than isolated and infrequent.  Rather, there is ample evidence that he has engaged in the progressive and frequent use of illegal drugs to the point of addiction and as such, any associated or induced psychiatric disorders would be considered willful misconduct for which service connection cannot be granted.  See 38 C.F.R. § 3.301 (2013).  

For all the above reasons, entitlement to service connection for a psychiatric disorder is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  In the context of claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  The letter must also inform the Veteran of the bases of the prior denial.  Here, the Veteran was provided with the relevant notice and information in a March 2007 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The RO attempted to obtain VA outpatient treatment records from 1981 to 1996, without success, and a formal finding of such was placed of record.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

As new and material evidence has not been received, the Veteran's previously denied claims for entitlement to service connection for a left hand disorder, residuals of a head injury including headaches, and a bilateral leg disorder cannot be reopened, and the appeal is denied.

Entitlement to service connection for a psychiatric disorder is denied.  


REMAND

The Veteran is also seeking entitlement to service connection for a left shoulder disability.  He claims that he dislocated his left shoulder in service as a result of a fall that also fractured his left hand.  

In April 1978, the Veteran was seen for complaints of his shoulder "falling out of place."  The note is difficult to read and it is unclear whether the note is referring to the left or the right shoulder or the circumstances surrounding any injury; however, a diagnosis of shoulder spasm is noted.  

No further complaints of or treatment for shoulder pain or problems are noted in the Veteran's service treatment records and his January 1979 separation examination is negative for any noted disability of the left shoulder.  

Post-service, there is no evidence of treatment for a left shoulder disability within one year of service.  However, the Veteran's current VA outpatient treatment records reflect complaints of chronic shoulder pain.  A September 2004 Urgent Care Note shows that the Veteran complained of left shoulder pain and reported a history of dislocation.  He was diagnosed with posttraumatic arthritis of the left shoulder.

On remand, the Veteran should be afforded a VA examination to determine if his current left shoulder problem is related to the in-service complaint of shoulder problems in service.  

Accordingly, the case is REMANDED for the following action:

1. Associate all of the Veteran's VA outpatient treatment records through the present with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his left shoulder.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's left shoulder disability, if any, had its onset in service or is otherwise etiologically related to the Veteran's active military service.

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


